Court of Appeal

                                                  '   _usa Matt ,_„
                                                      lerk, 5th District

         i*                  ^ ' T^dZ^^L^c M*Hw ^-012.^Lpg-L i

-QjjQtAj^lcl D^AJirci LkfimfisaAjL                            Hki #ie Caj.A *& AppeALs
                                                                                                       W
\L                                                               ^dij*M$MjibQAi:
-Ihe ,^Ae^£iCl>cMX                                            iBiyL^kb^^£L                              gxAS




              ''..' • "-'". "j"   ..' ~">i                                 *
                                                                 ,<•:jii,jij.LJteuuk,.,^-i,ui';a

                                                                                                   '•JAH-2.0 2015

 lc flap ilQAioJljklt^Jud&e- m t\ht_l£>ui.L.:                       ___:                    Lfflfei




                                                                                                      ^S_o_




      Xbii -'n^^feajpra.. :(.X.j2Q-ii(                           b^iiAm/cfVfiA.t Ll)/l3
pBlgj^ca; fat) tec-&&^—tcaiM-af &p0aL0im 'tbridj. fe
               ui^icdj
     ^^gfe-_o£lekaj
                                                 3k

 UL$CJljUWAlA£a /2s                          j
                                                                                          »URT OF CRIMINAL APPEALS
                                                                                                   JAN 26 2015

                                                                                              Abel Acosta, Clerk
u3d/g.e fce^e^hsd/ £>&. (j/LAMJrecll h> nim iaaioI thd: ftfe&r h'me.
Q££AAAjiikl ih& PctliiDAj C£)kJ^ls\jLAjt\ :Ldtfh M<L> Lfal,               \

      \A/   ht&tri)(UL„ demists C^sjsid^tLedi frfc Af^ellMAjl
(ljmcctki>il^p^c^ ctitwi':fhil5( noMD^felit. 4»u^ tatl-l
                                                                     fM
                                                        CajS(£>M ••'PtW'ttt




                .•:..• :i,.„ (•••„.-:••,/•••;••••*   ftoV5<r                  -,-•
 NOTICE: THIS FORM CONTAINS SENSITIVE DATA.


                                                 Unsworn Declaration
                              (Texas Civil Practice and Remedies Code, Section 132.001)

 My name is:     rs€Q//U/?                                          ' WlF                         JLomOSO^J
                                                                                                      "ft
                  First ft                                     Middle
                                                                            f                              Last


my date of birth is:           / / & I (fgl. and
                          Month          Day           Year

my address is:            lUf) FM Z*M                                Jwhho/Ln TtXfiS                       ~)L<1XX
                      StreetAddress                                  City                  State                   Zip Code
and
                  Country

 My email address is                                   MA

(Ifyou are incarcerated, you must also include the following information.)
My inmate identifying number, if any, is:                             DI f$ 1 l^i/? 7.
Iam presently incarcerated in:                    / JMOlSejJ J^/l/)fr. J/9/1 IJ/JsT
            I     /       i                                          £?Corrections Unit Name
in:
         City
                              Mj2.
                                                      County
                                                              ^)rcX                      Tcxajs                   Itfft
                                                                                          State                    Zip Code



I declare under penalty of perjury that all information in the attached document titled,

      KfQgp^f ffll a (oO Dal/ 5*kr*ihflA6
          r\                     Name of Document              <r
                                                                                                    ,is true and correct.

Signed in                        lAr K                                  County,       Ttkfi <^
                                        County                                                     State

on this date:         I       I // I             US' .
                  Month           Day          Year



                                                                Your Signature




Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn declaration may be
used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required by statute or
required by a rule, order, or requirement adopted as provided by law. This provision does not apply to an
oath of office or an oath required to be taken before a specified official other than a notary public. An
unsworn declaration made under this section must be 1) in writing, 2) signed by the person making the
declaration as true under penalty of perjury and 3) in substantially the form used above.


© TexasLawHelp.org - Unsworn Declaration, August 2012                                                              Page 1 of 1